Citation Nr: 1037571	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-15 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include 
as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypothyroidism, to 
include as secondary to Agent Orange exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1969, during which time he served in Vietnam from January to 
November of 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran testified at a Travel Board 
hearing held in April 2009 at the Seattle RO.

The Veteran's appeal also initially included the issue of service 
connection for posttraumatic stress disorder (PTSD).  In a June 
2009 decision and remand, however, that claim was denied.  
Accordingly, that issue is not presently before the Board on 
appeal.

In the June 2009 decision and remand, the Board remanded the 
issues framed above for further development, including:  
notification to the Veteran in accordance with 38 U.S.C.A. 
§§ 5103 and 5103A and Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); efforts to obtain private treatment records from Dr. 
James Crider of Peace Health Medical Group from 1999 to April 
2002 and after April 2005, and any other previously unobtained 
treatment records identified by the Veteran; scheduling the 
Veteran for a VA examination to determine the nature and etiology 
of his hypothyroidism; and readjudication of the Veteran's 
claims.  The Board is satisfied that the action directed in its 
April 2009 remand has been performed.  

The issues of service connection for diabetes mellitus 
type II, to include as secondary to exposure to Agent 
Orange and whether new and material evidence has been 
received to reopen his claim of service connection for 
PTSD have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Neither the Veteran's skin cancer nor his hypothyroidism may 
be presumed to have been incurred as a result of exposure to 
Agent Orange.

2.  The evidence, overall, does not show that either the 
Veteran's skin cancer or his hypothyroidism was incurred as a 
result of exposure to Agent Orange.

3.  The evidence, overall, does not show that either the 
Veteran's skin cancer or his hypothyroidism was incurred as a 
result of an injury or illness incurred during his active duty 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer, to 
include as secondary to Agent Orange exposure, have not been met 
nor may they be presumed to have been.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for hypothyroidism, to 
include as secondary to Agent Orange exposure, have not been met 
nor may they be presumed to have been.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran's service in Vietnam from January to 
November of 1967 is established by personnel records in the 
claims file.  In the absence of contrary evidence, the Veteran is 
thus presumed to have been exposed to Agent Orange during that 
time.  Nonetheless, 38 C.F.R. § 3.309(e) does not recognize 
either skin cancer (such as basal cell carcinoma) or 
hypothyroidism as being disorders that warrant presumptive 
service connection based upon exposure to Agent Orange or other 
herbicides.  As such, the Veteran may not be presumptively 
granted service connection for either skin cancer or 
hypothyroidism under 38 C.F.R. § 3.307(a)(6)(ii).

The Board notes, however, that even if a veteran is not entitled 
to a regulatory presumption of service connection, the veteran's 
claim must still be reviewed to determine if service connection 
can be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation).  Accordingly, 
the Board has considered the Veteran's claims to determine 
whether service connection may be granted for either disorder on 
a direct basis.

II.  Service Connection for Skin Cancer

The Veteran contends, through his April 2009 Travel Board hearing 
testimony and statements sent in May and July of 2009, that he 
underwent procedures in 1974 and 2002 to have cancerous moles 
removed from his face.  According to the Veteran, the physician 
who performed the 1974 procedure has died and corresponding 
treatment records are not available.  He does not recall the name 
of the physician, nor does he recall the name of the medical 
facility where the procedure was performed.  The Veteran asserts 
that these cancerous moles are related to his active duty 
service.

An in-service physical examination in November 1966 revealed the 
presence of a mole on the right side of the Veteran's nose and 
upper lip.  There is no indication in the service treatment 
records that this mole required any specific treatment or that it 
was studied to determine its nature.

Post-service treatment records do not indicate any treatment or 
evaluation of the mole on the right upper lip until February 2002 
at Peace Health Medical Group.  Following an examination of the 
mole, the treating physician determined that it appeared to be a 
nonspecific benign-appearing nevus, which had been present for 
some time.  The examination, however, also revealed an additional 
lesion on the left side of the Veteran's nose near the eye level.  
With regard to that lesion, the Veteran reported that it had 
grown in the last year.  In March 2002, this lesion was removed, 
biopsied, and determined to be basal cell carcinoma.  The results 
of the biopsy were confirmed by the Veteran's treating physician 
in a follow-up treatment later that month.  No opinion relating 
the basal cell carcinoma to the Veteran's active duty service was 
given.

Private treatment records from April of 2002, 2003, 2004, and 
2005 show that examinations of the Veteran's skin at those times 
were normal.

At his Travel Board hearing, the Veteran testified that he has 
not experienced a recurrence of the basal cell carcinoma.  
Indeed, treatment records since 2002 do not indicate any 
treatment for a recurrence of that disorder.  Also, those 
treatment records do not provide any opinions relating the 
Veteran's basal cell carcinoma in 2002 to his active duty service 
or to Agent Orange exposure during service.

In the absence of evidence showing that the Veteran's basal cell 
carcinoma in 2002 was first incurred during active duty service 
or is otherwise etiologically related to service, the Veteran is 
not entitled to service connection for skin cancer.  In that 
regard, a mole noted during his November 1966 in-service physical 
examination and which was located on his right nose and upper lip 
region was determined to be a benign-appearing nevus.  Although a 
separate lesion from the left side of his nose has been 
determined to be basal cell carcinoma, that lesion has not been 
etiologically related in any way to the Veteran's active duty 
service.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as described above.  Lay 
evidence may be competent and sufficient to establish a diagnosis 
or medical etiology when:  (1) a layperson is competent to 
identify the medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009) (quoting 
Jandreau in holding that lay testimony may be sufficient to 
establish medical etiology).  The question of whether lay 
evidence is competent and sufficient in a particular case is a 
fact issue to be determined by the Board.  Jandreau, 492 F.3d at 
1377.

In addressing the Veteran's contentions, the Board notes that the 
Veteran has not been shown to possess the requisite medical 
training, expertise, or credentials needed to competently render 
either a diagnosis or etiology opinion as to skin cancer.  See 
also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Moreover, the Veteran's contentions are not supported by a 
medical professional's opinion that the Veteran's basal cell 
carcinoma in 2002 was related to his active duty service.  To the 
extent that the Veteran now asserts that the mole on his right 
nose and upper lip area is skin cancer, such opinions are 
rebutted by his private physician's determination that the mole 
in question is benign-appearing.  Although the Veteran also 
asserts that he underwent separate procedures in 1974 to 
purportedly remove lesions which he asserts were cancerous, such 
assertions are not supported by medical evidence in the record.  
Further, the Board notes that neither the basal cell carcinoma 
treatment records from 2002 nor the subsequent treatment records 
thereafter make any reference to a prior history of cancerous 
skin lesions.  As such, the Veteran's contentions as to 
incurrence of skin cancer in 1974 are rebutted by the absence of 
treatment or diagnosis shortly after his discharge from service.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for skin cancer, claimed as 
secondary to Agent Orange exposure, and this claim must be 
denied.  In reaching this determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

II.  Service Connection for Hypothyroidism

At his April 2009 Travel Board hearing, the Veteran testified 
that during the mid-1970s he woke with a lump in his neck.  
Subsequent treatment reportedly revealed a diagnosis of thyroid 
cancer, although the Veteran acknowledged that he was informed 
that his condition was "not a full blown cancer."  He is unable 
to identify the name of the treating physician who provided that 
diagnosis.  According to the Veteran, he was treated with 
medication which reduced the nodule in his neck.  In a July 2009 
statement, he states that he has been on medication to treat his 
thyroid for the past ten years.

The Veteran's service treatment records do not indicate either 
in-service incurrence of or treatment for hypothyroidism.  An 
October 1969 separation examination reflects that a clinical 
examination performed at that time did not reveal any abnormal 
findings.

An October 1982 private post-service treatment record from Dr. 
J.L.M. reveals that the Veteran sought treatment at that time for 
unrelated complaints of discomfort in the inguinal area.  A blood 
thyroid test, performed as part of a complete physical 
examination, was described by Dr. J.L.M. as being "quite good."  
Nonetheless, Dr. J.L.M recommended that the Veteran obtain an 
isotype thyroid scan.  There is no indication in the record, 
however, that such a scan was scheduled or obtained.

Private treatment records from Dr. J.C. show that the Veteran was 
diagnosed with hypothyroidism in April 2002.  No etiology opinion 
for the diagnoses hypothyroidism was rendered at that time.  In 
an April 2009 letter, however, Dr. J.C. opines that the Veteran's 
hypothyroidism "has been linked with exposure to Agent Orange."  
No supporting explanation or reasoning for that nexus opinion is 
provided.  The treatment records from Dr. J.C. do not indicate a 
diagnosis of thyroid cancer.

At a February 2010 VA examination, the Veteran reported once 
again that his hypothyroidism was first noted in 1971 and was 
manifested by a lump in his neck.  He states that the lump in his 
neck receded and has not recurred since that time.  According to 
the Veteran he established treatment for his disorder in 1996, 
and his hypothyroidism was diagnosed at that time.  A neck 
examination revealed normal sized thyroid and no nodules.  The 
Veteran was nontender on the neck.  He denied any pressure on the 
larynx, trachea, or esophagus.  The neck was supple and without 
supraclavicular lymphadenopathy.  No gastrointestinal 
abnormalities or neurological findings were observed.  On 
testing, the Veteran demonstrated full muscle strength in all 
extremities with full deep tendon strength.  The Veteran denied 
any history of dizziness, syncope, angina, fatigue, or dyspnea.  
Based upon the examination and a review of the claims file, the 
examiner diagnosed primary hypothyroidism.  The examiner 
determined that the Veteran's hypothyroidism is not linked to his 
active duty service, including to Agent Orange exposure.  In 
support of these conclusions, the examiner observed that the 
evidence shows that the Veteran was diagnosed with hypothyroidism 
in 1996 and that the Veteran's reported onset of hypothyroidism 
in 1971 is not supported by the evidence in the record.

The evidence in this case establishes a current diagnosis of 
primary hypothyroidism, but does not, overall, show that his 
primary hypothyroidism is related to Agent Orange exposure during 
service or is etiologically related in any way to his active duty 
service.  In this regard, the service treatment records do not 
show the incurrence of hypothyroidism during service.

The April 2009 private nexus opinion provided by Dr. J.C. is 
contradicted by the negative nexus opinion rendered in the VA 
examiner's February 2010 report.  In cases where there are 
competent but conflicting medical opinions, as here, several 
matters must be addressed in determining the relative probative 
value and weight of the conflicting opinions.

First, the Board may only consider independent medical evidence 
to support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, 
favor the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and bases 
is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends 
upon the extent to which such an opinion was based on a thorough 
review of a veteran's medical history, as contained in his claims 
file.  In cases where an examiner who has rendered a medical 
opinion has not had an opportunity to review the veteran's 
medical records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions without a factual predicate in the 
record are not considered probative); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).    

Moreover, the fact that a veteran has received regular treatment 
from a physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court of 
Appeals for Veterans Claims (Court) has declined to adapt a 
"treating physician rule" under which a treating physician's 
opinion would presumptively be given greater weight than that of 
a VA examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-
3 (1993).    

In contrasting these opinions, the Board is cognizant that the 
United States Court of Appeals for Veterans Claims (Court) has 
recently stressed that "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  See Nieves- Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  

In this case, the nexus opinion provided by Dr. J.C. is not 
supported by any accompanying discussion of supporting rationale 
or bases.  Similarly, he does not point to any medical evidence 
that supports his positive nexus opinion.  In that regard, the 
Board does not find any evidence in the claims file that tends to 
support that opinion.  Although the Veteran contends that his 
hypothyroidism was first manifest in 1971, at which time he was 
reportedly diagnosed with thyroid cancer, the evidence does not 
support such a contention.  To the extent that Dr. J.C. relies 
upon the Veteran's reported medical history to form his nexus 
opinion, that opinion is based upon a history that is not 
substantiated by the record.  By contrast, the negative nexus 
opinion provided by the VA examiner in the February 2010 report 
is supported by the examiner's own finding that the evidence does 
not establish a diagnosis of hypothyroidism until 1996.

As discussed fully in the preceding section, lay assertions may 
be sufficient to establish etiology when the layperson is 
competent to render such an opinion, is reporting a 
contemporaneous medical diagnosis, or is describing symptoms that 
are later supported by a medical professional.  Once again, the 
evidence does not show that the Veteran possesses the requisite 
medical expertise to competently render either a diagnosis as to 
thyroid cancer or as to an etiology opinion concerning his 
hypothyroidism.  Layno, 6 Vet. App. at 470 (1994); Bostain, 11 
Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen, 10 Vet. App. at 186.  Although the 
Veteran's contentions are supported by Dr. J.C.'s positive nexus 
opinion, for the reasons discussed above, the Board finds that 
the probative weight attached to Dr. J.C.'s opinion is limited.  
Finally, the Veteran's assertions as to a diagnosis of thyroid 
cancer or hypothyroidism in 1971 are not supported by the record.  
In that regard, there is no evidence in the claims file that 
pertains to such diagnosis or treatment, and the Veteran is 
unable to provide the name of the treating physician or medical 
facility that provided such a diagnosis.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for hypothyroidism, claimed 
as secondary to Agent Orange exposure, and this claim must be 
denied.  In reaching this determination, the Board again 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete claims for 
service connection for skin cancer and hypothyroidism, both to 
include as secondary to Agent Orange exposure, in an April 2005 
notice letter.  In a corrective July 2009 letter that was issued 
consistent with the Board's June 2009 remand, the Veteran was 
also notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Following a period of time in which the 
Veteran was afforded a reasonable opportunity to respond to the 
July 2009 letter, both service connection issues were 
readjudicated in a July 2010 Supplemental Statement of the Case.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service personnel records, service treatment 
records, and identified VA and private treatment records have 
been obtained.  Additionally, he was afforded a VA examination to 
determine the nature and etiology of his claimed hypothyroid 
disorder in February 2010.

Insofar as the Veteran's claim of service connection for skin 
cancer, the Board recognizes that the Veteran has not been 
afforded a VA examination to determine the nature and etiology of 
that disorder.  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded where such an examination "is 
necessary to make a decision on the claim."  A VA examination is 
"necessary" where the evidence, taking into consideration all 
information and lay or medical evidence:  (1) contains competent 
evidence that the veteran has a current disability, or persistent 
or recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the veteran's 
active military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In the absence of evidence establishing that the 
Veteran's skin cancer is etiologically related to Agent Orange 
exposure or to another in-service injury or illness, a VA 
examination is not necessary in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for skin cancer, to include as secondary to 
Agent Orange exposure, is denied.

Service connection for hypothyroidism, to include as secondary to 
Agent Orange exposure, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


